DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.

Information Disclosure Statement
IDS lists the foreign application WO2006/044939, however, does not provide a copy of this reference with the submission. Therefore, this reference is not considered. Further, the submission provides 31 non-patent literature (NPL) references, however, the IDS only lists 29 NPL references. Additional references provided and not listed in the IDS are not considered.

Allowable Subject Matter
Claims 37, 40, 42-44, 46-49, 52, 54, and 57-60 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s submission with the RCE consists of only IDS and corresponding references. Scope of the claims were not altered. Therefore, reasons for allowance is the same as indicated in the Notice of Allowance mailed on 6/25/2021. 

Applicant’s arguments in the Remarks filed on 09/23/2020 (pp. 8-10) are deemed persuasive and adequately reflect the examiner’s position as to why the claims are allowable over the prior art of record.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624